ACCEPTED
                                                                                    03-14-00588-CR
                                                                                           3951097
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               1/29/2015 2:41:58 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK




                                                                   FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                      CAUSE NO. 03-14-00588-CR              1/29/2015 2:41:58 PM
                                                              JEFFREY D. KYLE
                                                                    Clerk
                                   IN THE

                           COURT OF APPEALS

                       THIRD DISTRICT OF TEXAS

                                A USTIN, TEXAS



STATE OF TEXAS                         §                 APPELLANT

vs.                                    §

HECTOR MARTINEZ                        §                        APPELLEE


       APPEAL FROM THE 427th nJDICIAL DISTRICT COURT

                        TRAVIS COUNTY, TEXAS

                     CAUSE NO. D-1-DC-13-900228


             APPELLE'S MOTION FOR EXTENTION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      Comes Now, Hector Martinez, Appellee in the above-styled cause,

and respectfully moves for a deadline for filing the Appellee's brief, and in

accordance with the Texas Rules of Appellate Procedure 38.6 and 10.5(b),

advises the Court as follows:

   a) The Defendant filed a Motion to Suppress Evidence on August 1,

      2014. The Trial Court filed an Order granting the Motion to Suppress
   Evidence on September 9, 2014. The State timely filed notice of

   appeal in the above cause on September 11, 2014. The reporter's

   record was filed on September 22, 2014. The clerk's record was filed

   on October gth 2014.

b) The Defendant's brief is currently due on January 30, 2015.

c) This request is that the deadline for filing the Appellee's brief be

   extended by 30 days.

d) This is the Appellee's first request for an extension.

e) The Appellee relies upon the following facts to reasonably explain the

   need for an extension of the deadline:

      1) The State filed its brief on December 31 st, 2014, a day more

         commonly known as New Year's Eve.

      2) Appellee's counsel maintains an active civil and criminal law

         practice in Travis, Caldwell, Hays, Williamson, and Hidalgo

         Counties. Since the filing of the State' s notice of appeal and

          State's brief Appellee's counsel has been responsible for the

         maintenance of multiple cases spanning Central and South

         Texas.

      3) Further, the state raised the issue of exigent circumstances in

         the State's brief. This issue was previously discussed as a non-
            issue between the State's attorney and Appellee's attorney.

            This issue now being raised requires additional research for

            Appellee's counsel.

WHEREFORE, Hector Martinez, Appellee, respectfully requests the Court

extend the deadline for filing Appellee's brief to March 2"d, 2014.




                                             Aus · , exas 78701
                                             512.897.3325
                                             Fax No. 512.501.6307
                                             Delavina.law@gmail.com
                                             www.delavinalaw.com
                   CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify,

based upon the computer program used to generate this motion this motion

contains 282 words, excluding words contained in those parts of the motion

that Rule 9.4(i) exempts from inclusion in the word count. I certify, further,

that this motion is printed in a conventional,




      I hereby certify that, on the 29th day of January, 2015, a true and

correct copy of this motion was served by electronic mail, and electronically

through the eelectronic filing manager           e Appellant's attorney, Angie

Creasy, at angie.creasy@traviscoun      x.